Citation Nr: 1511504	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-30 902	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a bilateral knee disability, to include as due to fibromyalgia or due to undiagnosed illness. 

3.  Entitlement to service connection for a bilateral ankle disability, to include as due to fibromyalgia or due to undiagnosed illness.

4.  Entitlement to service connection for a bilateral foot disability, to include as due to fibromyalgia or due to undiagnosed illness.

5.  Entitlement to service connection for a bilateral eye disability, claimed as vision problems.

6.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for Parkinson's-like tremors, to include as due to fibromyalgia or due to undiagnosed illness.

8.  Entitlement to service connection for concussion residuals, also claimed as a traumatic brain injury (TBI).  

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to fibromyalgia or due to undiagnosed illness.

10.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include due as to fibromyalgia or due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a witness


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file was subsequent transferred to the St. Paul, Minnesota RO.  

The Board is aware that the RO separately adjudicated entitlement to service connection for fibromyalgia in an April 2013 rating decision.  The Board finds, however, that the claimed fibromyalgia is part and parcel the Veteran's service connection claim for joint problems.  As such, the issues are best characterized on the cover page of this decision as entitlement to service connection for disabilities of the bilateral ankles, knees, feet, peripheral neuropathy of the upper and lower extremities, and Parkinson's-like tremors-to include as due to fibromyalgia or undiagnosed illness.  

In November 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for arthritis, bilateral ankle disability, bilateral knee disability, bilateral foot disability, gastrointestinal disability, Parkinson's like tremors, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not establish a current diagnosis of an eye disability of either eye, and in-service diagnoses of astigmatism and myopia are refractive errors and thus not disabilities eligible for service-connection compensation benefits.

2.  The evidence of record does not establish a current diagnosis of TBI or concussion residuals.  


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  TBI or concussion residuals were not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2011, October 2011, and December 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided VA examinations in January 2012 and October 2012.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran did not have TBI/concussion residuals due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his service connection claim for a bilateral eye disability, claimed as vision problems.  However, the Board finds that a VA examination is not necessary in order to render a decision as to this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

In this instance, there is no evidence to show that the Veteran has a current disability of either eye for VA benefit purposes.  As will be discussed below, the Veteran has vision problems that are not considered a disability, and therefore, service connection is not warranted as a matter of law.  As such, no examination is necessary.

The Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Vision Problems

The Veteran contends he has vision problems related to his military service.  A review of the service treatment records shows that the Veteran wears glasses/contacts to correct his vision.

In September 2004, the Veteran complained of blurriness.  He was diagnosed as having astigmatism, regular, and myopia.  

In an August 2008 post-deployment health assessment, the Veteran reported watery, red eyes, and dimming vision like the lights were going out.  In his post-deployment health assessment, dated in February 2009, he reported similar eye symptoms.  In an August 2009 STR, the Veteran denied any eye symptoms, or worsening vision in either eye.  Eye examination at that time was within normal limits. 

Following service, the Veteran has not sought any treatment for a bilateral eye disability, nor has he contended otherwise.  It appears that the Veteran continues to wear glasses for his myopia and astigmatism.  

On review of the evidence of record, the Board finds that entitlement to service connection for a bilateral eye disability must be denied due to lack of a current diagnosis of an eye disability of either eye.  

As to the Veteran's in-service diagnoses of astigmatism, refractive error/myopia, and decreased visual acuity, service connection cannot be granted as a matter of law.  The Board notes that astigmatism and myopia are refractive errors of the eyes.  Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  As to the Veteran's reports of decreased visual acuity since enlistment into active service, the Board notes that the Veteran must have actual pathology, other than refractive error, to support impairment of visual acuity.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  In this case, the Veteran's service treatment records clearly indicate that he was prescribed spectacles for correction of visual acuity in connection with his myopia diagnosis. 

Although service connection cannot be granted for myopia and astigmatism on a direct basis, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

In this case, the Veteran has not alleged nor does the evidence of record otherwise suggest that his in-service diagnoses of myopia and astigmatism were caused by any specific event or injury during service.  Although the Veteran reported some eye symptoms after his deployments, he was never found to have any chronic disability of the eyes.  In addition, there is also no indication that any eye trauma occurred during service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

He has not submitted or identified any evidence of a currently diagnosed disability of either eye for which service connection may be granted.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have an eye disability of either eye during the pendency of this appeal, service connection for the Veteran's claimed bilateral eye disability must be denied. 

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report symptoms of his claimed eye condition and to report a continuity of symptoms since service.  However, he is not competent to diagnose any eye condition that requires performance of a specialized examination or diagnostic testing because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a current eye disability that was incurred during service are outweighed by the objective medical findings noted during optometry consultations conducted by medical professionals with experience in optometry. 

As the preponderance of the evidence is against the claims for service connection for a bilateral eye disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II. 
TBI

The Veteran contends that he has residuals of a concussion/TBI related to his military service.

In his August 2008 and February 2009 post-deployment health assessments, the Veteran reported experiencing a blast or explosion.  In the August 2008 assessment, he advised that he did not have any loss of consciousness, he was able to remember the event, he did not have a concussion, or a head injury.  During his February 2009 assessment, the Veteran indicated that he lost consciousness or got "knocked out;" and felt dazed, confused, or "saw stars."  After the blast or explosion, he reported memory problems or lapses; balance problems or dizziness; ringing in the ears; sensitivity to bright light; irritability; headaches; or sleep problems.  

In an August 2009 health evaluation, the Veteran was not found to have any TBI or concussion-related residuals.  

In March 2011, the Veteran underwent a TBI evaluation at the VA Medical Center, during which he reported two incidents where he experienced blasts (one from mortar fire and one from rocket propelled grenade).  The Veteran denied any loss of consciousness, disorientation, or confusion during the first blast, but he reported losing consciousness and concussion after the second blast during his second deployment.  He endorsed the following neurobehavioral symptoms: dizziness; loss of balance; poor coordination, clumsy; nausea; headaches; vision problems, blurring, trouble seeing; sensitivity to light; numbness or tingling on parts of his body; change of taste or smell; loss of appetite or increase appetite; poor concentration; forgetfulness; difficulty making decisions; slowed thinking, difficulty getting organized, cannot finish things; fatigue, loss of energy, tires easily; difficulty falling or staying asleep; feeling anxious/tense; feeling depressed/sad; irritability, easily annoyed; and poor frustration tolerance, feeling easily overwhelmed at things.  The Veteran reported that within the past 30 days, all of these areas have severely interfered with his life and have worsened since his most recent deployment.  The treating professional opined that the Veteran's clinical symptoms described above are not consistent with a diagnosis of TBI sustained during OEF/OIF deployment.  In her clinical judgment, the Veteran's symptoms are most consistent with behavioral health conditions such as PTSD and depression.  

In January 2012, the Veteran was afforded a VA TBI examination, following which, the examiner found that the Veteran did not have a TBI diagnosis, post-concussion syndrome, or any residuals of a TBI or concussion.  In reaching this conclusion, the examiner noted that the Veteran's clinical history is negative for any TBI diagnosis either during or after service.  The examiner noted that the STRs show no event meeting the DVBIC (Defense and Veterans Brain Injury Center) criteria within one month of the blast events; there was no evaluation, diagnosis, or treatment for TBI within one year of the blasts; post-service treatment found no clinical evidence of neurological abnormalities, there was no TBI diagnosis, and the Veteran was encouraged to address his mental health issues; and his current symptoms are mostly likely related to his mental health conditions or are within the range of normal symptoms (not indicating significant disease or pathology).  

Upon careful review of the evidence of record, the Board finds that no chronic TBI or concussion residuals were ever diagnosed during service or thereafter.  Again, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain, supra; and Brammer, supra. 

In this case, the most probative opinion of record, dated in January 2012, shows no current TBI or concussion residuals, nor has any other clinical evidence of record shown a diagnosis of TBI or concussion residuals during the appeal period.  Indeed, the Veteran experienced two blasts during service, but as the January 2012 examiner opined, there are no TBI or concussion residuals, and his symptoms are consistent with his psychiatric disorder (service-connected PTSD).  Here, the great weight of the clinical evidence of record does not show current TBI or concussion residuals as contemplated by the regulations. 

The Veteran, as a lay person, is competent to note what he experiences.  See Layno, supra.  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  However, in this case, the Board finds more probative the medical records which are completely devoid of any diagnosis of TBI or concussion residuals and find that his symptoms are wholly related to his service-connected PTSD.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  Accordingly, the Board concludes that service connection is not warranted for this disability on appeal.


ORDER

Service connection for a bilateral eye disability is denied.

Service connection for TBI/concussion residuals is denied.  


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for a gastrointestinal disability, arthritis, bilateral knee disability, bilateral foot disability, bilateral ankle disability, Parkinson's-like tremors, and peripheral neuropathy of the bilateral upper and bilateral lower extremities.  

It is important to note that as the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

Again, an undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

I. Gastrointestinal Disability

The Veteran contends that he has a gastrointestinal disability related to his military service-specifically, related to his service in Southwest Asia.  

In August 2008 and February 2009 post-deployment health assessments, the Veteran reported that he experienced diarrhea; vomiting; and frequent indigestion/heartburn.  In August 2009, he denied any gastrointestinal problems.  

During the Veteran's January 2012 VA examination, the Veteran reported poor appetite, 15-pound weight loss, occasional vomiting, intermittent nausea, abdominal pain-all worse with stress, dairy, and spicy foods.  He did not undergo any treatment for these symptoms.  The examiner provided no opinion because although he has symptoms there was no clinical evidence of a diagnosable disease or pathology.  The examiner noted that gastroenteritis is a self-limiting condition.  

The Veteran was afforded a Gulf War Examination in October 2012, during which no abdominal/gastrointestinal problems were found.  The Veteran denied any gastrointestinal signs or symptoms.  However, VA treatment records show complaints of dyspepsia, and constipation based due to narcotic use.  

The Board finds that although gastroenteritis is a self-limiting condition as described by the January 2012 examiner, there is evidence that the Veteran has gastrointestinal complaints that he believes may be related to service, to include as due to an undiagnosed illness.  The Board finds that the opinions of record are inadequate, and the Veteran must be afforded a new VA examination to determine whether he has a current gastrointestinal disability related to his military service or due to an undiagnosed illness.  

II. Joints, Neuropathy, Tremors

The Board finds that there is some evidence that the Veteran has a current diagnosis of fibromyalgia.  He certainly complains of joint pain and numbness/tingling in his extremities, but the examinations of record are unclear as to whether any arthritis, bilateral knee, bilateral ankle, bilateral foot, Parkinson's-like tremors, and peripheral neuropathy of the upper and lower extremities are related to his service or due to fibromyalgia or undiagnosed illness .  

In an October 2012 VA examination specific to fibromyalgia, the examiner indicated that there is no evidence of fibromyalgia based upon the Veteran's subjective complaints.  The examiner indicated that the Veteran required further evaluation of this symptoms by his primary care physician.  However, in the more general VA Gulf War examination template, the examiner indicated that the Veteran had a fibromyalgia diagnosis in November 2011.  

In a December 2012 addendum opinion, the VA examiner found that the Veteran's disability pattern is neither a "diagnosable chronic multi-symptom illness with a partially explained etiology," nor is it "a disease with a clear and specific etiology and diagnosis."  The examiner noted that the Veteran has had a fibromyalgia diagnosis in the past, but does not have a current diagnosis because his EMG was normal.  The examiner opined that there is no evidence that any exposures in Southwest Asia caused or aggravated his symptoms.  She indicated that his history of drug/alcohol abuse, socioeconomic factors, and arrest for domestic violence "most likely are contributing to the multiple symptomatologies."  

The VA treatment and examinations show the Veteran's continued complaints of pain in multiple joints, with numbness and tingling the upper and lower extremities, and tremors.  The Board finds, however, that the VA examinations of record are inadequate for purposes of determining the nature and etiology of the Veteran's claimed arthritis, joint problems (feet, knees, ankles), peripheral neuropathy, and tremors.  In addition, it is unclear whether the Veteran has fibromyalgia and if any of these symptoms are related to it.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran has any current gastrointestinal disability related to his active service.  The claims files and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed gastrointestinal disability.  Any tests or studies deemed necessary should be conducted.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries:

a. Identify any current gastrointestinal disability and fully describe the extent and severity of those symptoms.  

b. As to each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or are otherwise related to any incident of service, including treatment for gastrointestinal complaints during service.  

c. If the examiner finds no clinical diagnosis of a gastrointestinal disability on examination that was incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of a chronic gastrointestinal disability due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

The examiner should provide a complete rationale for any opinion provided.

2.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran has any current orthopedic or neurologic disabilities of the bilateral feet, bilateral knees, bilateral ankles, bilateral upper and lower extremities related to his active service.  The claims files and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries:

a. Determine whether the Veteran has fibromyalgia.  If so, describe which joints, trigger points, and areas are impacted by the fibromyalgia.  

b. Identify any current musculoskeletal disabilities of the bilateral feet, knees, and ankles and fully describe the extent and severity of those symptoms.  The examiner should determine whether the Veteran has arthritis of any joint.  The examiner is asked to specifically address the Veteran's in-service treatment for joint pain, stress fractures, and pes planus.  

c. Identify any current neurological disabilities of the upper and lower extremities and fully describe the extent and severity of those symptoms.  The examiner should specifically address whether the Veteran has peripheral neuropathy of the upper and lower extremities, and whether he has Parkinson's-like tremors.  

d. As to each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or are otherwise related to any incident of service.   

e. If the examiner finds no clinical diagnosis of any musculoskeletal disabilities of the claimed joints (knees, feet, ankles) on examination that were incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of chronic fatigue syndrome or fibromyalgia disability due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

f. If the examiner finds no clinical diagnosis of any neurological disabilities of the upper and lower extremities on examination that were incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of chronic fatigue syndrome or fibromyalgia disability due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

The examiner should provide a complete rationale for any opinion provided.

3.  Perform any additional development deemed necessary. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


